DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered. 

Status of Rejections 

Claims 1-5 are pending. Amendments to claims 1-4 filed on 09/29/2021 are acknowledged. 

Claim Objections

Claim 2 is objected to because of the following informalities: Appropriate correction is required. In lines 4 and 8, “a 4second circular electrodes” should be amended to -- a 4second circular electrode --. 

Claim Rejections - 35 USC § 112

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.

Regarding claim 1, line 2, there does not appear to be any antecedent basis for the claim term “a right circular cylindrical shape” in the specification. It is unclear how “a right circular cylindrical shape” is different from just “a circular cylindrical shape.”

Claims 2-5 are rejected, because they also depend from the rejected claim 1. 

Allowable Subject Matter

Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that each plenum formed by the plurality of gaps includes (a) 40a radially inner portion that extends radially from the center axis to the 41inner diameter of the linear flow passage, and (b) 42a radially outer portion, as the expanded flow path, that extends radially 43from the inner diameter of the linear flow passage to the inner diameter of the housing.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/SALIL JAIN/Examiner, Art Unit 1795